MEMORANDUM **
Upon review of the response to the court’s January 19, 2016 order to show cause and the briefs, we conclude that Blixseth’s appeal from the district court’s December 30, 2015 order is not reviewable as. a recalcitrant witness appeal under 28 U.S.C. § 1826. .Accordingly, we dismiss this appeal for lack of jurisdiction. See *602United States v. Craddick, 842 F.2d 1157 (9th Cir.1988); SEC v. Elmas Trading Corp., 824 F.2d 732 (9th Cir.1987).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R, 36-3.